Case 2:17-cr-00483-KSH Document 63 Filed 08/10/21 Page 1 of 3 PageID: 98


PROB I2A
{im)

                            United States District Court
                                              for

                                  District of New Jersey
                       Report on Individual Under Supervision
Name of Individual: Shadeed Phillips                                            Cr.: 17-00483-001
                                                                             PACTS #: 3259003


Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 03/07/2019

Original          Attempt and Conspiracy to Commit Fraud Wire Fraud, in violation of 18
Offense:          U.S.C. § 1349. a Class C Felony.

Original Sentence: 366 Days' imprisonment, 36 months' supervised release

Special Conditions: Special Assessment, Alcohol/Drug testing and Treatment, New Debt
Restrictions, Financial Disclosure, and Self-employment/Business Disclosure. Phillips was also
ordered to pay a $100 special assessment and restitution in the amount of $481,298.02 to be paid
at a rate of$25 monthly

Type of Supervision: Supervised Release               Date Supervision Commenced: 04/09/2020
                              NONCOMPLIANCE SUMMARY

The individual has not complied with the following conditions of supervision:

Violation Number Nature of Noncompliance
   1                "The defendant shall make restitution in the amount of $481,298.02,
                     The Court will waive the interest requirement in this case. Payments
                     should be made payable to the U.S. Treasury and mailed to Clerk,
                     U.S.D.C., 402 East State Street, Room 2020, Trenton, New Jersey
                     08608, for proportionate distribution. In the event the entire
                     restitution is not paid prior to the commencement ofsuper\'ision, you
                     must satisfy the amount due in monthly installments of no less than
                     $25, to commence 30 days after release from confinement."
                     See narrative detailed below violation #2.

                    "You must work full time (at least 30 hours per week) at a lawful
                     type of employment, unless the probation officer excuses you from
  ^                  doing so. If you do not have full-time employment you must try to
                     find full-time employment, unless the probation officer excuses you
                     from doing so. Ig you plan to change where you work or anything
                     about your work (such as your position or your job responsibilities)
                     you must notify the probation officer at least 10 days before the
                     change. If notifying the probation officer as least 10 days in advance
Case 2:17-cr-00483-KSH Document 63 Filed 08/10/21 Page 2 of 3 PageID: 99


                                                                                  Prob 12A - page 2
                                                                                    Shadeed Phillips


                    is not possible due to unanticipated circumstances, you must notify
                    the probation officer within 72 hours of becoming aware of a change
                    or expected change."

                    Due to the nature of the charges, evidentiary support regarding violations
                    One and Two have been combined. Phillips has paid $45.00, towards his
                    special assessment fee and restitution, with an outstanding balance ot
                    $481,298.02. Philips' last payment was made on July 27, 2021, in the
                    amount of $20. The Probation Office notes this is Phillips only payment
                    towards his special assessment or restitution. Phillips reported he was
                    unemployed and not able to make any payments towards the restitution
                    balance.


                    Previously. Phillips disclosed he was unable to secure employment due
                    to the ongoing COVlD-19 pandemic; however, as of recent, he disclosed
                    having two (2) prospective jobs.


U.S. Probation Officer Action:

The Probation Office is recommending no Court action be taken at this time to allow Phillips
additional time to secure employment and come into compliance with the restitution payment
schedule. If Phillips non-compliance continues, the Court will be notified immediately.

                                                    Respectfully submitted,

                                                    SUSAN M.SMALLEY,Chief
                                                    U.S. Probation Officer


                                                                   7^        )i

                                                       By: ERIN A. DESILVA
                                                           U.S. Probation Officer


/ ead


APPROVED:



StCictr                          Sl5l202i

ELISA MARTINEZ                       Date
Supervising U.S. Probation Officer
Case 2:17-cr-00483-KSH Document 63 Filed 08/10/21 Page 3 of 3 PageID: 100


                                                                                 Prob 12A - page 3
                                                                                   Shadeed Phillips



Piease check a box below to indicate the Courtis direction regarding action to be taken in this
 case:




         Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
r* Submit a Request for Modifying the Conditions or Term of Supervision
f Submit a Request for Warrant or Summons
r Other




                                                          Signature of Judicial Officer


                                                              hd I
                                                                     Date
